Citation Nr: 1709600	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-11 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left chest disability.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for a dental disability, including for purposes of VA outpatient treatment.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to February 1994, from September 2001 to October 17, 2001, from October 24, 2001 to April 2003, and from October 2003 to August 2010, which includes service in Southwest Asia. He received the Air Medal, Army Commendation Medal, Air Force Commendation Medal, and Navy Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from September 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. In the September 2010 decision, the RO denied entitlement to service connection for a thoracic and lumbar spine disability, a right ankle fracture, left chest deformation and left side chest compression, loss of depth perception, dental injuries, and hemorrhoids. In the June 2012 decision, the RO denied entitlement to service connection for irritable bowel syndrome.

The Veteran testified before the undersigned at a June 2013 hearing at the RO (Travel Board hearing). A transcript of the hearing has been associated with the file.

In December 2014, the Board remanded the appeal for additional evidentiary development.

In a March 2016 rating decision, the RO granted service connection for hemorrhoids and assigned a 10 percent evaluation effective September 1, 2010, and a 20 percent evaluation effective March 13, 2015.  As the Veteran has not disagreed with the disability ratings or effective dates assigned, such issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current diagnosis of a back disability.

2.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current diagnosis of a right ankle disability.

3.  The Veteran does not manifest a chronic disability of chest pain which had its onset in service or is otherwise related to service.

4.  The Veteran's current bilateral eye disability, diagnosed as reduced stereopsis, had its onset in service.

5.  Resolving all doubt in favor of the Veteran, a gastrointestinal disability manifested by chronic diarrhea and abdominal pain is related to service.

6.  The Veteran does not have a dental disability that has resulted in the loss of substance of the body of the maxilla or mandible.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for a left chest wall disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for bilateral eye disability have been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for service connection for gastrointestinal disability manifested by chronic diarrhea and abdominal pain, other than irritable bowel syndrome, to include as due to an undiagnosed illness, have been met. 38 U.S.C.A. §§ 101, 1110, 1112, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303 , 3.304, 3.317 (2015).

6.  The criteria for service connection for dental disability for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the notice letters in April 2010 and July 2011, prior to the initial September 2010 and June 2012 rating decisions. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). Specifically, all available service treatment records (STRs), relevant personnel records, and post-service treatment records are associated with the claims file. In its previous Remand, the Board indicated that a May 2010 examination report from the 341st Medical Group Family Practice Clinic indicated that the Veteran was present for a retirement physical, and also referenced a DD Form 2697. As there was no such form dated in May 2010 in the claims file, the Board found that the evidence suggested there may be additional STRs that have not been obtained. The Board also directed the AOJ to obtain treatment records dated since April 2013.

While this appeal was on Remand, VA treatment records dated April 2013 through January 2016 were associated with the claims file. In July 2016, the AOJ issued a formal finding for the unavailability of any outstanding STRs that documents the necessary steps that were taken. The AOJ noted that, while it obtained a May 2010 Retirement Physical from the Department of Defense, the AOJ was unable to determine whether it was a complete retirement physical report. Consequently, the Board finds that, if there are any additional outstanding STRs, any further attempt to obtain them would be futile. See 38 C.F.R. § 3.159 (c)(2) (2015). As all available STRs and post-service treatment records are of record, the Board finds that the AOJ substantially complied with its December 2014 Remand orders. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).
 
Next, the Veteran was afforded VA examinations for his claimed back, right ankle, left chest wall deformity, eyes, dental, and gastrointestinal disabilities in April 2010, May 2010, December 2012, and April 2013. The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Finally, the Veteran was afforded the opportunity to give testimony before the undersigned in June 2013. At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints. The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim. As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b). 

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b). 

However, 38 C.F.R. § 3.303 (b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309 (a)).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

III.  Back Disability

The Veteran contends that he has a low back disability as a result of his time spent as a fighter pilot during active duty. Specifically, he contends that he spent over 4,400 hours in the cockpit with 8 to 9 times the force of gravity. These factors, coupled with the straight seat in the F-18, repetitive motion, and flying maneuvers, caused strain in his back. See, e.g., June 2013 Board Hearing Transcript, pp. 3-4.

Turning to the evidence of record, a March 1981 STR reflected right paraspinal strain and iliolumbar inflammation. A history of low grade low back pain since November 1980 was noted. The Veteran had waited until boxing was over to seek medical care. The Veteran received an injection and felt immediate relief. Today he had a small ache post-injection. The examiner instructed the Veteran to perform certain exercises, including pelvic tilt, knee to chest, pelvic tilt and curl up. On periodic medical examinations dated September 1983 through September 2000, clinical evaluation of the spine and other musculoskeletal was normal. In accompanying reports of medical history, the Veteran denied recurrent back pain. However, on his May 2010 discharge examination, the Veteran reported back/neck trauma while flying F-18 and F-16.

On April 2010 VA general medical examination in association with the Veteran's claims for compensation, the Veteran reported that the onset of his current back disability began in 1980 while boxing. He went to Bethesda Naval Hospital, was given a shot, and prescribed exercises and physical therapy. He denied surgery. The Veteran complained of current non-radiating pain rated at 4 out of 10 with flare-ups to 10 out of 10. Flare-ups occurred 1 to 2 times per month with a duration of about 2 to 3 days. The pain was located in the right lower back. Pain was precipitated by pounding while walking, and turning torso. The Veteran treated pain with exercises. He also described thoracic pain, in which the neck pain shoots into his center back. He felt the pain during intense maneuvers in airplane. He reported a gradual onset and denied a specific injury. He denied surgery. He complained of intermittent non-radiating pain rated at 0 out of 10 with flares of 6 to 8 out of 10.

On physical examination, the Veteran demonstrated full range of motion of the spine. There was no deformity, asymmetry, muscle atrophy or rigidity. Gait was grossly unimpaired. There was no objective evidence of fatigue, spasms, weakness, or lack of endurance following repetitive use. The Veteran did not complain of localized tenderness on palpation of L/B and SI joints. Bony abnormalities were not visible or palpable. There was no guarding, and spinal contour was normal.  X-rays showed normal thoracic and lumbar spine. There was no evidence of pathologic condition of the thoracic or lumbar spines.

A December 2010 VA treatment record reflected a worsening upper back pain in the previous 2 to 3 months. The examiner assessed neck pain.

In January 2011, the Veteran underwent physical therapy for neck and upper thoracic pain. He also received a consultation for evaluation of dysesthesias. The Veteran had a history of low back problems for at least 20 years, and in the last few years he had more difficulties with cervical spine pain. More recently, the same type of pain has moved from the cervical region into the upper thoracic region.

Treatment records dated March 2011 to July 2011 reflect complaints of back pain.
 
On December 2012 VA examination, the Veteran reported a tear in lower back when boxing. Treatment included injections, physical therapy, and daily HEP (home exercises program). He said he had intermittent back pain when flying due to seat position and lack of back support, and occasionally had shooting pain down spine from back of head to tailbone when flying. He flew until mid-2007. He reported no injection in back or spine since discharge. He has not undergone surgery, or taken medicine for back or spine since discharge. He reported that he continued to do stretches each day, and does not have bothersome symptoms. He says if he does not stretch he feels stiffness in low back midline at belt. Low back pain was aggravated by 'stepping wrong' or lifting something heavy improperly, travel and sitting for a long time. It seemed worse over the last 5 years. The Veteran did not receive treatment and did not wear a brace or use a mobility aid. 

On physical examination, range of motion of the spine was normal with no objective evidence of painful motion, including after repetitive-use testing. The spine was unremarkable on inspection and palpation. There was no sign of muscle spasm, rigidity, or muscle atrophy. X-rays were normal. The examiner found no diagnosis of the thoracolumbar spine, and noted that the STRs reveal a single visit in 1981 of an injection for low back pain. As this note has no objective findings or identification of problem, no conclusion can be drawn except that this problem was likely muscular in nature, as exercises were the only treatment mentioned. 

In December 2012, the Veteran submitted a lay statement indicating that he had explained to the December 2012 VA examiner that his back disability had manifested in pain and limited motion statement since he originally injured it in 1981. He further stated that, since then, he had performed a daily stretch and exercise routine to work out the soreness and pain. While flying the F/A-18 and the F-16, he hurt his back many times. He identified the back issues during my discharge physical in May 2010. He explained that the VA prescribed Cyclobenzaprine (muscle relaxant) and hydrocodone for pain and occasionally he had to take those medications.

A January 2014 primary care note reflected a complaint of low back pain. The Veteran continued with home exercise program that amounts strictly to stretching and he had not done resistance training, given concerns of experience as fighter pilot to risk exacerbating pain. The examiner assessed low back pain.

In this case, the Veteran has generally contended that he has back pain; however, while the record reflects numerous post-service complaints of back pain, the same treatment records are absent for any diagnosis of a back disability. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7)); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). A treatment report that records the Veteran's complaints and shows treatment for those complaints would also record any diagnosis if the medical criteria for one were met.

The weight of the evidence of record shows no current disability of the back. Imaging reports throughout the time period on appeal have reflected a normal thoracic and lumbar spine. Extensive physical examinations in April 2010 and December 2012 revealed no abnormalities of the thoracolumbar spine.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997). In the absence of evidence of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, where, as here, the evidence of record shows no diagnosis of a current "disability" manifested by back pain, that holding is of no advantage.

Further, while, as a lay person, the Veteran may be competent to relate some symptoms that may be associated with a back disability, including pain, he does not have the requisite medical knowledge, training, or experience to be able to diagnose a medically complex orthopedic (back) disorder in this particular case. See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis). Orthopedic disorders are medically complex because of the multiple potential etiologies, can require specialized testing to diagnose, and observable symptomatology such as pain can overlap with other disorders. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). Diagnosing orthopedic disorders involves internal and unseen system processes (of the spine) unobservable by the Veteran, not simply observation of observable symptoms, such as pain. The Veteran has not been shown to have such knowledge, training, or experience to diagnose a back disability in this particular case.

Throughout the course of this appeal, the Veteran has contended that he has back pain. However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez, 259 F.3d at 1356. The weight of the lay and medical evidence in this case reflects back pain, but not any actual, underlying back disability. The weight of the lay and medical evidence of record reflects no diagnosed or identifiable underlying maladies or disabilities of the back.

Based on the above, the Board finds that the preponderance of the evidence is against the appeal of service connection for a back disability because a preponderance of the evidence shows no current disability of the back or thoracolumbar spine; therefore, the service connection appeal must be denied. As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. Because a 
current back disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship (nexus) between any current back disability and service, including the in-service boxing injury.

IV. Right ankle disability

The Veteran asserts that he has a current right ankle disability as a result of a right ankle fracture during service.  See, e.g., June 2013 Board Hearing Transcript, pp. 4-5.

A July 1983 STR notes that the Veteran sprained his right ankle tripping over home plate while playing baseball. He felt pain under medial malleoli, such that it was too painful to walk that morning. Physical examination showed swelling under the medial malleoli. There was no pain in the arch or heel.  X-ray was negative.  The impression was soft tissue injury medial aspect right ankle.  Later in July 1983, the ankle was noted to be somewhat improved in terms of comfort, but the Veteran was still unable to bear weight. Examination showed ecchymosis below medial malleoli. Periodic reports of medical examination dated September 1983 through September 2000, clinical evaluation of the lower extremities was normal. Accompanying reports of medical history reflect that the Veteran denied a history of bone or joint deformity or foot trouble. However, on May 2010 discharge examination, the Veteran reported chronic right ankle sprain.

On May 2010 general medical examination, the Veteran reported a compressive break in 1983 while playing softball. He was casted at Annapolis and put through physical therapy. He occasionally "felt" the ankle since then. He complained of intermittent non-radiating pain rated at 4 out of 10 with flares of 8 out of 10. Flare pain occurred a couple times a month with a duration of about a day or two.  The pain was located in the right heel. The heel hurt with long walks. He does not treat the pain. He denied surgery or dislocation. X-ray of the right ankle was normal.
The examiner opined that there was no evidence of a pathologic condition of the right ankle.

On December 2012 VA examination, the examiner noted that a review of the July 1983 STRs reflect that the Veteran sprained his ankle, x-rays were negative, and the impression was soft tissue medial ankle injury. There were no mentions of cast or fracture. The Veteran reported only having that injury, and that he was in a cast and on crutches 'for months.' He stated he hears a clicking sound when he walks, hears clicking for a month constantly, then goes away, comes back some time later. He did not experience this currently. He had to stretch before mowing lawn, hike, otherwise he felt stiff. He occasionally used a walking stick when hiking. He denied other symptoms or other ankle problems. Range of motion was normal with no objective evidence of painful motion. Muscle strength and stability testing were normal. There was no ankylosis. The Veteran had normal movement and fluid, balanced gait. He climbed easily up and down from the exam table. He could heel walk, toe walk, tandem gait, and perform shallow knee dips. He could stand one-legged while raising opposite leg to waist height. He could stand on both feet and extend fully on tiptoes. No deformity, asymmetry, or edema of ankle or feet were noted. Malleoli were bilaterally nontender to percussion. Ligaments around malleoli were nontender to palpation. Imaging studies April 2010 were unremarkable. There was no objective evidence of any current condition or diagnosis of either ankle.

Based on the foregoing, the Board finds that the weight of the evidence of record shows no current disability of the right ankle. Imaging reports have reflected a normal right ankle. Extensive physical examinations in April 2010 and December 2012 revealed no abnormalities of the right ankle.

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation. Degmetich,104 F. 3d at 1328. In the absence of evidence of a present disability, there can be no valid claim. Brammer, 3 Vet. App. at 225.

Further, while, as a lay person, the Veteran may be competent to relate some symptoms that may be associated with a back disability, including pain, he does not have the requisite medical knowledge, training, or experience to be able to diagnose a medically complex orthopedic (ankle) disorder in this particular case.  Kahana, 24 Vet. App. at 437. Again, the Veteran has not been shown to have such knowledge, training, or experience to diagnose an ankle disability in this particular case.

Throughout the course of this appeal, the Veteran has contended that he has right ankle pain. However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. The weight of the lay and medical evidence in this case reflects right ankle pain, but not any actual, underlying ankle disability. The weight of the lay and medical evidence of record reflects no diagnosed or identifiable underlying maladies or disabilities of the right ankle.

Based on the above, the Board finds that the preponderance of the evidence is against the appeal of service connection for a right ankle disability because a preponderance of the evidence shows no current disability of the right ankle; therefore, the service connection appeal must be denied. As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. Because a current right ankle disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship (nexus) between any current right ankle disability and service, including the in-service soft tissue injury.

V.  Left Chest Disability.

The Veteran asserts that he suffers from left chest deformity related to the G-force compression vest worn during in-service flights. See, e.g., April 2010 claim.

Service treatment records reflect that, on periodic medical examinations dated September 1983 through September 2000, clinical evaluation of the chest was normal. On accompanying reports of medical history, the Veteran denied pain or pressure in chest. On May 2010 discharge examination, the Veteran reported chest wall pain. Physical examination of the chest and cardiovascular system was normal.

On April 2010 VA general medical examination, the Veteran reported pain in the left rib cage/chest wall. He noticed that the harness in F-16 caused his chest wall to hurt where the buckle dug in. A flight surgeon also felt that his pain was from the buckle. The Veteran described current pain as a 4 out of 10, worse if he pushes on his chest. There were no specific flares or other symptoms. He did not receive treatment, and there was no activity he was unable to complete due to the chest wall pain. Physical exam showed point chest wall tenderness 2 fingers below left breast. Respiratory and cardiac examinations were normal. Chest x-ray was normal. Despite subjective complaints of chest wall tenderness, the examiner opined there is no evidence of a pathologic condition of the chest wall.

A June 2012 VA treatment record noted chronic left chest pain going on several years. In the previous 2 weeks, the chest started hurting again. It began while the Veteran was sitting. The chest pain was not exertional. He could walk, lift, run, bike without change. There were no symptoms of gastroesophageal reflux disease (GERD). The examiner assessed atypical chest pain-very likely to be musculoskeletal in nature.

A July 2012 treadmill/stress test showed no EKG changes, ectopy, or chest pain. The examiner assessed excellent exercise tolerance.

An August 2012 treatment record reflects a complaint of chronic intermittent focal, anterior chest pain/tenderness since at least 2010. The Veteran attributed it to a history as an F-16 pilot and nature of harness in which metal buckle pressed on area with pulling significant gravity forces. He denied shortness of breath, dyspnea, change of exercise tolerance, lower extremity pain, or recent trauma. Currently, pain was not significant.

A December 2012 VA primary care note noted that a nuclear scan of chest was unremarkable. The Veteran stated the pain remained intermittent with less frequency or severity, and would like to follow symptoms and contact as needed for further evaluation and/or focal anesthetic treatment.

Here, the Veteran alleges to manifest a chronic chest pain disorder which had its onset in service. The record is clear that the Veteran was evaluated for chest pain several times during and since service. However, the Veteran's descriptions of continuity of pain as documented in the treatment records are insufficient to support a service connection grant as there is no diagnosis of a disease entity listed as chronic under 38 C.F.R. § 3.309 (a). Walker, 708 F.3d 1331 (Fed. Cir. 2013).

The Board acknowledges the impression of the VA clinician in June 2012 that the Veteran's chest pain complaints "appeared to be" musculoskeletal in nature. However, given that all other physical examinations, including x-ray imaging, revealed a normal chest, the Board finds that the June 2012 notation is not sufficient to identify a current left chest disability. 

Under these circumstances, the Board concludes by a preponderance of the evidence that the Veteran does not manifest a chronic disability of chest pain, which had its onset in service or is otherwise related to service. Because the evidence preponderates against the claim for left chest disability, the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. 49, 54.

VI.  Bilateral Eye Disability

The Veteran claims that he suffers from reduced depth perception as a result of his duty as a fighter pilot in service. See, e.g., June 2013 Hearing Transcript at p. 7.

Service treatment records reflect that, a September 1983 report of medical examination for his candidacy for naval aviator noted that the Veteran passed the AFVT test for depth perception without corrective lenses. Reports of medical examinations dated September 1985, October 1989, September 1990 and November 1993 noted that the Veteran scored a 16 out of 16 on the Verhoeff test for depth perception, passing without corrective lenses.  Reports of medical examination with the 120 Medical Squadron dated September 2000 and September 2003 reflect that the Veteran passed the depth perception test with corrective lenses. A September 2006 optometry note from the 120 Medical Squadron noted that the Veteran failed the depth perception test with and without corrective lenses. A report of April 2010 eye examination from the Helena Eye Clinic noted that the Veteran reported reduced depth perception in both eyes. The examiner diagnosed reduced stereopsis, measured at 400 seconds of arc, which is far below the ideal 40 seconds of arc. He had no ocular disease or strabismus. The examiner opined that it was difficult to determine exactly why his depth perception is reduced. A May 2010 retirement physical included a diagnosis of chronic astigmatism and myopia, left eye.

On May 2010 general medical examination in connection with the Veteran's claim for compensation, external eye, pupil reaction, and eye movements were all normal.  Uncorrected visual acuity was 20/50 bilaterally. The Veteran did not wear glasses.  The examiner diagnosed normal gross visual field assessment. 

Based upon the evidence of record, the Board finds that there is sufficient evidence in favor of the Veteran's claim of entitlement to service connection for bilateral eye disability, diagnosed as reduced stereopsis. The evidence reflects a diagnosis of reduced stereopsis in September 2006, during service. Moreover, the Veteran submitted his claim for compensation prior to his August 2010 discharge from service, providing further evidence of in-service occurrence and continuity of symptoms. With regard to etiology, further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion. However, under the benefit-of-the-doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994). As such, the Board will exercise its discretion to find that the evidence is in relative equipoise with respect to this claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VII.  Gastrointestinal Disability

The Veteran contends that he suffers from irritable bowel syndrome (IBS) due to service, including an undiagnosed disability due to service in the Gulf War.

In addition to the methods outlined above, service connection may be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War. In order to establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more post-service, under the appropriate diagnostic code of 38 C.F.R. Part 4. By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification. There must be a minimum of a six-month period of chronicity. There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317. If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service-connection. 38 C.F.R. § 3.317 (a)(2)(i). For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii). For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).

Turning to the evidence of record, a February 1983 STR noted intermittent indigestion symptoms past 5 to 6 weeks. The Veteran felt increased acidity and associated vomiting or diarrhea. He had a stressful last semester. The examiner assessed gastritis and prescribed Mylanta. A November 1983 STR noted diarrhea and bright red blood for 2 days. He had no signs of external hemorrhoid or infection. A November 2006 colonoscopy noted a preoperative diagnosis of rectal bleeding, source probably hemorrhoidal vessels. Family history of polyps and colon cancer.  No evidence of pathologic mucosa. No neoplastic disease. No vascular abnormalities, no inflammatory change, no diverticular, no neoplastic change.  Source for bright red rectal bleeding most likely is hemorrhoidal vessels.

Following August 2010 discharge from service, a June 2011 primary care note indicated that the Veteran was noticing some digestive problems with certain foods, where he would have an immediate bowel movement. The examiner assessed occasional diarrhea, and advised trial avoiding eggs/milk/spicy foods, food diary, gluten test today, fecal occult blood test today, handout on IBS, trial Bentyl, consider dietician consult.

In his June 2011 claim, the Veteran stated that he had experienced worsening abdominal pain followed by constipation and diarrhea over the past few years. It happened mostly after meals. He talked to numerous people and finally went to his primary care physician in June 2011. He prescribed Dicyclomine HCL 20 milligram (mg) tablets.

On July 2011 VA examination, the Veteran claimed that he had IBS since July 2008. There was no weight gain or loss, nausea and/or vomiting, or constipation. He reported a morning dumping syndrome 5 to 7 days a week. Morning stool is loose and watery. He occasionally has a formed stool in the afternoon. No history of bowel or gastrointestinal surgery. No fistulas. The Veteran was prescribed Dicyclomine HCL 20 mg for IBS. He stated he will begin this medication after the examination today. No stool incontinency; does not wear pads. He reported lower abdominal pain described as cramping, which resolves when stool is released. No history of or diagnosis of ulcerative colitis. No history of trauma or hospitalizations.  No history of neoplasms. He denied any food allergies. He denied family history of IBS. No upper abdominal discomfort after eating. The examiner did not find a diagnosis of IBS.

In his July 2012 notice of disagreement, the Veteran stated that his doctor diagnosed IBS, and argued that this is more probative than the opinion of the July 2011 VA nurse practitioner. He stated that he sought treatment for his symptoms of IBS sporadically throughout the years, but was hesitant due to the risk of being placed on DNIF (Duties Not Including Flying) status as a flight crew member.

On April 2013 Gulf War examination, the Veteran stated that bowel symptoms began in 2005. Symptoms include urgency after a meal, primarily breakfast, but can occur after lunch or dinner. Certain foods are aggravating, mostly spicy foods. No treatment at this time for claimed IBS. He stated he had a colonoscopy in 2005 or 2006 for another rectal issue. The Veteran described stool as loose, sometimes watery. He will have 3 consecutive stools after getting up in the morning and drinking coffee and eating breakfast; he experiences urgency and lower abdominal pressure. The pressure to lower abdomen is somewhat relieved after defecation, but not always. No reported abdominal or cramping, bloating gas. The Veteran stated since onset symptoms have been progressive, they have never resolved or diminished. He stated that he had a formed stool 4 days ago, but this is rare. He denied history of constipation, weight loss or gain. He reported recent bright red blood in stool. Has not discussed with health care provider. No family history of colon cancer. The examiner diagnosed frequent episodes of bowel disturbance with abdominal distress, and found that the claimed disability pattern is not an undiagnosed illness, as subjective reports alone do not constitute a diagnosis or an undiagnosed condition. There is no evidence of bowel chronicity in STRs or clinical notes. The 2005 colonoscopy indicated that rectal exam was unremarkable. Careful inspection did not reveal any evidence of pathologic mucosa. Physician did not see any significant internal hemorrhoids or any neoplastic disease. There was no vascular abnormalities, no inflammation or diverticuli, and no neoplastic changes.  The descending colon and splenic flexure was normal. The ascending colon normal, cecum normal. The terminal ileum was normal. The site of reported rectal bleeding was not identified. Based on the above, the examiner found no evidence of a current/chronic bowel disease or a diagnosis of bowel disease. The examiner opined that the claimed IBS is less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia. 

An April 2013 VA treatment record noted a complaint of IBS and blood in stool, but not in the last 3 days. The Veteran also complained that hemorrhoid was painful. The examiner assessed hemorrhoids, and prescribed Metamucil for keeping bowel regimen.  

A July 2013 colonoscopy report and accompanying letter from private gastroenterologist noted normal colonoscopy except for hemorrhoids.

Based on the foregoing, the Board has determined that an analysis of the Veteran's claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, is warranted. As indicated in the Introduction, the Veteran has Persian Gulf War service. Accordingly, the regulations pertaining to undiagnosed illnesses apply. 38 C.F.R. § 3.317 requires only that the record establish objective indications of a chronic disability. Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(2)(ii)(3). In addition, gastrointestinal symptoms like diarrhea are specifically listed as manifestations of an undiagnosed illness capable of service connection. 38 C.F.R. § 3.317(b).

As noted above, both the April 2010 and April 2013 VA examiners found that the Veteran's diarrhea and abdominal pain were not found to be symptoms of a diagnosable disorder; this suggests that these symptoms could be the result of an undiagnosed illness. The Board finds that the Veteran is competent and credible to describe diarrhea and abdominal pain as an objective indications of a chronic disability due to an undiagnosed illness. The remaining question before the Board is whether these objective indications became manifest during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.

The evidence of record reflects that the Veteran sought treatment for diarrhea and abdominal pain within one year of separation of active duty. Additionally, the April 2013 examiner diagnosed frequent episodes of bowel disturbance with abdominal distress. This evidence, coupled with the Veteran's reports of near-daily symptoms of diarrhea and abdominal pain, suggests that this undiagnosed disability has become manifest to a degree of 10 percent or more post service. (E.g. diarrhea has not been shown to be moderate in degree with frequent episodes of bowel disturbance with abdominal discomfort so as to warrant a 10 percent rating by analogy to Diagnostic Code 7319 pertaining to irritable colon syndrome. See 38 C.F.R. § 4.114 ).

In sum, the Veteran qualifies as a Persian Gulf veteran and has presented with chronic diarrhea and other symptoms, none of which are attributable to a known clinical diagnosis or have been attributed to multiple diagnoses. This symptomatology was first manifest during the Veteran's service in the Southwest Asia Theater of operations, or shortly thereafter. Therefore, service connection for diarrhea and abdominal pain is warranted as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.

As the evidence is at least in equipoise, and resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for an undiagnosed illness manifested by chronic diarrhea and abdominal pain is granted. 38 U.S.C.A. § 5107(b).

VIII.  Dental Disability

The Veteran contends that he suffers residuals from a dental fracture during a flight in 2006, which had resulted in an in-flight emergency and immediate treatment for a cracked molar. See, e.g., June 2013 Board Hearing Transcript, pp. 11-12.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150 (2015). Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Code 9913 (2015) (Note). Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation. 38 C.F.R. § 3.381 (2015).

A January 2006 STR noted that the Veteran complained of ear/jaw pain which began the previous afternoon and worsened after flying that morning. The Veteran reported that, one hour to flight time, he experienced some brief discomfort in his right jaw, inferior to the right ear lobe, but this stopped a great deal of time prior to his flight. He reported an uneventful 30-45 minute F-16 flight, flying around 20,000 feet. He denied any mechanical malfunction and stated that the flight was unremarkable with no jaw pain, tooth pain or any other pain. About 15 minutes after landing, he noted the onset of pain in the same right mandibular ramus area, radiating anteriorly and superiorly to the inferior portion of his right ear lobe with some intermittent, but infrequent posterior/mastoid region ear pain; however, the pain was more intense and somewhat more disturbing. Following examination and consultation with a dentist and hyperbaric medicine department, the examiner assessed right inferior/posterior molar tooth pain, jaw pain, secondary to possible abscess versus pulpitis, which likely existed prior to the Veteran's flight, and not a decompression sickness manifestation or barotrauma. The Veteran was scheduled for further dental evaluation in February 2006 for likely root canal. 

A February 2006 dental treatment record noted tooth pain. Examination revealed tooth #31 poorly defined 3 mm diameter apical lucency M root. No definitive pathology noted. D root (possible widening PDL). #31 partially necrotic pulp with acute apical periodontitis. Requires root canal. The Veteran underwent a root canal and was informed of a large fracture running from distal marginal ridge apically. On February 2006 follow up, the Veteran was informed of a fracture that extends beyond pulpal floor. Fracture may get worse and require extraction. In September 2007, the Veteran received a full crown over tooth #31.

An October 2009 STR noted a fracture along DMR of tooth #18.  On November 2009 follow up note, the Veteran recalled trauma to that area while eating. A November 2009 note from the treating endodontist diagnosed tooth #18 with irreversible pulpitis related to a distal fracture. The endodontist completed a non-surgical root canal treatment, reduced the occlusion and placed a temporary filling. Because the distal fracture does not extend to the pulpal floor, the endodontist believed that the tooth had a favorable prognosis.

On May 2010 discharge examination, the examiner noted a history of dental fracture with root canal and crown in January 2006 and November 2009.

On May 2010 VA dental examination in connection with the Veteran's claim for compensation, the Veteran reported pain began about 5 years ago in flight. Pain was worse in morning on lower molars, but the pain is much better after the root canals were completed in February 2006 (#31) and November 2009 (#18). The Veteran reported he had trauma to all his teeth during his time with the Navy boxing team. On review of the claims file, the examiner noted a chart from February 2006 reflecting crack in tooth #31, extending to pulpal floor and Veteran given questionable prognosis of tooth, advising Veteran tooth may require extraction in the future. The Veteran reported he was advised to keep an eye on the tooth that had root canal therapy to make sure that cracks do not extend further. The Veteran has full coverage crowns on both teeth.

Physical examination revealed normal motion of the jaw. The Veteran had a 46 millimeter (mm) opening and 48 mm with assisted opening. The Veteran had 6 mm right lateral excursion and 11 mm left lateral excursion. He had 7 mm protrusive movement. The Veteran had wear facets on buccal cusps #19 and #30, indicative of bruxism or clenching. The Veteran also reported most of his pain is in the morning which often coincides with nocturnal bruxism. The Veteran has no noticeable TMJ clicking or popping. He had a malocclusion, right side molar class I and left side molar class III with tooth #11 in anterior crossbite. The Veteran appeared to be a bruxer causing wear on his posterior teeth, his malocclusion likely increases his bruxism. The Veteran had #18 and #31 fracture with subsequent root canal therapy performed and crowns done. When #31 was completed, the dentist advised Veteran due to crack propagation he may require a future extraction. In the examiner's opinion, this is not evidence of a chronic disease/disability. Cracked teeth, especially second molars, #18 and #31, occur often from clenching or grinding. The examiner opined that there is not enough evidence that these cracked teeth originated from anything in flight.

The medical and lay evidence of record indicates that the Veteran suffered dental trauma during service, which resulted in fracture and crown placements of teeth #18 and #31. However, the medical evidence does not suggest, and the Veteran has not claimed, that he has experienced loss of substance of the maxilla or mandible, either before or since service. The dental service treatment records do not show bone loss of the maxilla or mandible or a disease other than periodontal disease or caries. The Veteran's claimed dental disabilities, including tooth fractures and root canals therefore do not constitute an injury for which compensation may be granted. 38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes). As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible from trauma, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA. Accordingly, the Veteran has not presented a service connection claim for which compensation may be granted.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a dental disability for compensation purposes. As the preponderance of the evidence is against the claim, the claim is denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a back disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left chest disability is denied.

Service connection for reduced stereopsis is granted.

Service connection for a gastrointestinal disability manifested by chronic diarrhea and abdominal pain, due to undiagnosed illness, is granted.

Service connection for a dental disability is denied.





______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


